DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/06/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 09/06/2022 have been fully considered but they are moot in view of the new grounds of rejection as detailed below in light of Applicant’s claim amendments.
Applicant has amended the independent claims to recite wherein the gate endcap structure has an uppermost surface approximately co-planar with the top surface of the semiconductor fin, but this language is not shown in the originally filed drawings.  Rather, Applicant’s drawings show the gate endcap structure having a top surface higher than the top surface of the fin, e.g. FIG. 7F which shows the upper surface of the gate endcap structure (714) is higher or above the top surface of the fin (704):

    PNG
    media_image1.png
    357
    366
    media_image1.png
    Greyscale

Although one having ordinary skill in the art might reason that since the upper surfaces of the gate endcap structure (714) and the fins (704) are at similar heights that therefore Applicant’s amended language is supported by the drawings, that reasoning would be inconsistent with Applicant’s statements since Applicant argues that the cited prior art which similarly teaches gate endcap structures at similar heights to fins do not teach the endcap structure having an uppermost surface approximately co-planar with the top of the semiconductor fin.  That is, Applicant cannot reasonably assert that Applicant’s drawings show the amended language while also arguing that the similar prior art does not show the amended language.  For example, Applicant argues that Kim `222 insulating barrier 151 has an uppermost surface above a top of the fin AF1 and therefore does not teach the insulating barrier 151 having an uppermost surface approximately co-planar with a top of the fin AF1.

    PNG
    media_image2.png
    547
    457
    media_image2.png
    Greyscale

Applicant also argues that You discloses that the insulating pattern 122p having an uppermost surface above a top of the fin F1 and therefore does not disclose an uppermost surface of insulating pattern 122p having an uppermost surface approximately co-planar with a top surface of the fin F1.

    PNG
    media_image3.png
    489
    517
    media_image3.png
    Greyscale

	However, since prior art generally teaches having the gate endcap structure having an uppermost surface approximately co-planar with the top of the semiconductor fin, Applicant’s arguments are moot in view of the obviousness rejections as detailed below.  See also citation of pertinent art in the Conclusion section for additional examples of gate endcap structures having an uppermost surface approximately co-planar with the top of semiconductor fins.
	Applicant’s amendment to claim 1 raises an indefiniteness issue with originally presented claim 3 as detailed below and failure to further limit with originally presented claim 4 as detailed below.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claim language of the gate endcap structure having an uppermost surface approximately co-planar with the top of the semiconductor fin (claims 1,4,8,12), as well as the gate endcap isolation structure comprising a vertical seam (claim 6) or a dielectric cap approximately co-planar with the top of the semiconductor fin (claim 5 together with amended claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant has amended claim 1 to recite that the gate endcap isolation structure has an uppermost surface approximately co-planar with the top surface of the semiconductor fin, but claim 3 recites wherein the gate endcap isolation structure has an upper surface above an upper surface of the semiconductor fin.  Although logically one having ordinary skill in the art could envisage a structure wherein the upper surface of the gate endcap isolation structure has an upper surface slightly above the upper surface of the fin but wherein the surfaces remain approximately co-planar, Applicant’s remarks from 09/06/2022 characterize prior art as having structures above the top of the fin and therefore not approximately co-planar with the top of the fin.  Therefore it is unclear whether the subject matter of claim 3 is inconsistent with amended claim 1 based on Applicant’s arguments and claim 3 should be cancelled, or whether Applicant intends for claim 3 to be consistent with claim 1, i.e. a gate endcap isolation structure can both have an upper surface above and approximately co-planar with the upper surface of the semiconductor fin.
Claim 9 is rejected for similar reasons to claim 3.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 and 10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Applicant has amended claim 1 to recite that the gate endcap structure has an uppermost surface approximately co-planar with the top of the semiconductor fin, but claim 4 depends on claim 1 and claim 4 recites wherein the gate endcap isolation structure has an upper surface approximately co-planar with an upper surface of the semiconductor fin, i.e. fails to further limit amended claim 1.
Claim 10 is rejected for similar reasons to claim 4.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,3-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2019/0189804 A1 to You et al., “You”, in view of U.S. Patent Application Publication Number 2020/0105604 A1 to Lin et al., “Lin”.
Regarding claim 1, You discloses an integrated circuit structure (FIG. 9), comprising:
a semiconductor fin (e.g. F1, ¶ [0024]-[0028]) having sidewalls along a length of the semiconductor fin, each sidewall tapering outwardly from a top of the semiconductor fin toward a bottom of the semiconductor fin (as pictured); 
a trench isolation structure (112, ¶ [0088],[0089]) laterally adjacent to a lower portion of the semiconductor fin; and
a gate endcap isolation structure (122p, ¶ [0055]-[0058],[0088]) spaced apart from the semiconductor fin and having a length parallel with the length of the semiconductor fin, the gate endcap isolation structure having a substantially vertical sidewall laterally facing one of the outwardly tapering sidewalls of the semiconductor fin, and the gate endcap isolation structure (portion 114) recessed (as pictured in FIG. 9) into the trench isolation structure (112).
You fails to clearly teach in sufficient detail for anticipation wherein the gate endcap structure (122p) has an uppermost surface approximately co-planar with the top of the semiconductor fin (see Examiner-annotated figure below):

    PNG
    media_image4.png
    655
    610
    media_image4.png
    Greyscale

Lin teaches (e.g. FIG. 8) wherein an isolation structure (164) is formed before a gate (FIG. 9) and has an upper surface co-planar with the upper surface of the fins (104a, 104b, 104c, ¶ [0012], see Examiner-annotated figure below):

    PNG
    media_image5.png
    384
    493
    media_image5.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of You with the gate endcap isolation structure approximately co-planar with the fins as taught by Lin in order to form equal sized isolation structures to the fins thereby increasing performance uniformity (Lin ¶ [0009],[0018],[0025],[0030],[0039]).

Regarding claim 3 insofar as definite, You in view of Lin yields the integrated circuit structure of claim 1, and You further teaches wherein the gate endcap isolation structure (122p) has an upper surface [slightly] above an upper surface of the semiconductor fin (F1).

Regarding claim 4, You in view of Lin yields the integrated circuit structure of claim 1, and You in view of Lin yields wherein the gate endcap isolation structure has an upper surface approximately co-planar with an upper surface of the semiconductor fin (as addressed in claim 1 above).

Regarding claim 5, You in view of Lin yields the integrated circuit structure of claim 1, and You further discloses wherein the gate endcap isolation structure (122p and 124p together) comprises a lower dielectric portion (e.g. 122p) and a dielectric cap (e.g. 124p) on the lower dielectric portion.

Regarding claim 6, although You in view of Lin yields the integrated circuit structure of claim 1, You fails to clearly teach wherein the gate endcap isolation structure comprises a vertical seam centered within the gate endcap isolation structure.
Lin teaches (e.g. FIG. 8) wherein an isolation structure (164) comprises a vertical seam (168, ¶ [0031]) centered within the isolation structure.
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of You with the isolation structure having a seam as taught by Lin in order to form high aspect fins with equal height isolation structures thereby increasing performance uniformity (Lin ¶ [0009],[0018],[0023],[0025],[0030],[0039]).

Regarding claim 7, You in view of Lin yields the integrated circuit structure of claim 1, and You further discloses a gate electrode (e.g. 136a, ¶ [0037]) over the semiconductor fin (e.g. F1) and in contact with the gate endcap isolation structure (122p).

Regarding claim 8, You discloses an integrated circuit structure (FIG. 9), comprising:
a first semiconductor fin (e.g. F1, ¶ [0024]-[0028]) having sidewalls along a length of the first semiconductor fin, each sidewall tapering outwardly from a top of the of the first semiconductor fin toward a bottom of the first semiconductor fin (as pictured);
a second semiconductor fin (e.g. F2) having sidewalls along a length of the second semiconductor fin, each sidewall tapering outwardly from a top of the second semiconductor fin toward a bottom of the second semiconductor fin (as pictured); 
a trench isolation structure (112, ¶ [0088],[0089]) laterally adjacent to a lower portion of the first semiconductor fin and to a lower portion of the second semiconductor fin; and
a gate endcap isolation structure (122p ¶ [0055]-[0058]) between and spaced apart from the first semiconductor fin (F1) and the second semiconductor fin (F2), the gate endcap isolation structure having a length parallel with the lengths of the first and second semiconductor fins (as pictured), the gate endcap isolation structure having a first substantially vertical sidewall laterally facing one of the outwardly tapering sidewalls of the first semiconductor fin (as pictured), and a second substantially vertical sidewall laterally facing one of the outwardly tapering sidewalls of the second semiconductor fin (as pictured), wherein the gate endcap isolation structure is recessed (portion 114) into the trench isolation structure (112).
You fails to clearly teach in sufficient detail for anticipation wherein the gate endcap structure (122p) has an uppermost surface approximately co-planar with the top of the semiconductor fins (see Examiner-annotated figure with claim 1 above).
Lin teaches (e.g. FIG. 8) wherein an isolation structure (164) is formed before a gate (FIG. 9) and has an upper surface co-planar with the upper surface of the fins (104a, 104b, 104c, ¶ [0012], see Examiner-annotated figure with claim 1 above).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of You with the gate endcap isolation structure approximately co-planar with the fins as taught by Lin in order to form equal sized isolation structures to the fins thereby increasing performance uniformity (Lin ¶ [0009],[0018],[0025],[0030],[0039]).

Regarding claim 9 insofar as definite, You in view of Lin yields the integrated circuit structure of claim 8, and You further discloses wherein the gate endcap isolation structure (e.g. 122p and 124p together) has an upper surface above (as pictured) an upper surface of the first semiconductor fin (F1) and above an upper surface of the second semiconductor fin (F2).

Regarding claim 10, You in view of Lin yields the integrated circuit structure of claim 8, and You in view of Lin further yields wherein the gate endcap isolation structure has an upper surface approximately co-planar with an upper surface of the first semiconductor fin and approximately co-planar with an upper surface of the second semiconductor fin (as addressed in claim 8 above).

Claims 1,2,8,11-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2016/0233298 A1 to Webb et al., “Webb”, in view of U.S. Patent Application Publication Number 2016/0172445 A1 to Kim et al., “Kim `445”, and U.S. Patent Application Publication Number 2020/0105604 A1 to Lin et al., “Lin”.
Regarding claim 1, Webb discloses an integrated circuit structure (e.g. FIG. 7B), comprising:
a semiconductor fin (702B, ¶ [0050]) having sidewalls along a length of the semiconductor fin; and a trench isolation structure (614, ¶ [0043]) laterally adjacent to a lower portion of the semiconductor fin; and 
a gate endcap isolation structure (708B, ¶ [0050]) spaced apart from the semiconductor fin and having a length parallel with the length of the semiconductor fin, the gate endcap isolation structure (708C) having a substantially vertical sidewall (as pictured) laterally facing one of the sidewalls of the semiconductor fin (702C).
Although Webb shows wherein the bottoms of the fins (702B) have curved base portions in contact with the substrate, Webb fails to clearly teach wherein each sidewall of the fin tapering outwardly from a top of the semiconductor fin toward a bottom of the semiconductor fin.
Kim `445 teaches (e.g. FIG. 2, 4A-4D) wherein each sidewall of the fin tapers outwardly from a top of the semiconductor fin (208) to a bottom of the semiconductor fin (¶ [0018],[0023]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Webb with tapered fins as exemplified by Kim `445 in order to desirably control and optimize the performance of the fins (Kim `445 ¶ [0019]-[0021],[0025],[0026]).
Webb fails to clearly teach wherein the gate endcap isolation structure is recessed into the trench isolation structure, wherein the gate endcap structure (708B) has an uppermost surface approximately co-planar with the top surface of the semiconductor fin (702B).
Lin teaches (e.g. FIG. 8) wherein an isolation structure (164) is formed before a gate (FIG. 9) and is recessed into a trench isolation structure (recessed into 112b as pictured, formed from layer 112, ¶ [0021],[0027]) and has an upper surface co-planar with the upper surface of the fins (104a, 104b, 104c, ¶ [0012], see Examiner-annotated figure with claim 1 above).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Webb in view of Kim `445 with the gate endcap isolation structure recessed into the trench isolation structure and approximately co-planar with the fins as taught by Lin in order to form equal sized isolation structures to the fins thereby increasing performance uniformity (Lin ¶ [0009],[0018],[0025],[0030],[0039]).

Regarding claim 2, Webb in view of Kim `445 and Lin yields the integrated circuit structure of claim 1, and Kim `445 further teaches wherein the one of the outwardly tapering sidewalls of the semiconductor fin tapers at an angle greater than 5 degrees from vertical (e.g. FIG. 4A where angle theta is roughly arctan(5/25) which is about 11 degrees).
Webb fails to clearly teach with sufficient specificity for anticipation (see e.g. MPEP 2131.03 for anticipation of ranges) wherein the substantially vertical sidewall of the gate endcap isolation structure tapers inwardly at an angle in the range of zero degrees to less than 5 degrees from vertical.
However, Webb shows the substantially vertical sidewalls of the gate endcap isolation structure (708C) to be vertical (i.e. angle of zero).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Webb in view of Kim `445 and Lin with substantially zero degree vertical sidewalls for the gate endcap isolation structure since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), wherein in the instant case the closer to substantially vertical sidewalls minimizes the lateral space required for the isolation structure thereby desirably maximizing device density making it a result effective variable, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), and MPEP 2144.05 Obviousness of Ranges II. OPTIMIZATION OF RANGES A. Optimization Within Prior Art Conditions or Through Routine Experimentation B. Only Result-Effective Variables Can Be Optimized.

Regarding claim 8, Webb discloses an integrated circuit structure, comprising:
a first semiconductor fin (e.g. 702B to the left of 708B, ¶ [0050]) having sidewalls along a length of the first semiconductor fin;
a second semiconductor fin (e.g. 702B to the right of 708B, ¶ [0050]) having sidewalls along a length of the second semiconductor fin;
a trench isolation structure (614, ¶ [0043]) laterally adjacent to a lower portion of the first semiconductor fin and to a lower portion of the second semiconductor fin; and 
a gate endcap isolation structure (708B, ¶ [0050]) between and spaced apart from the first
semiconductor fin and the second semiconductor fin, the gate endcap isolation structure having a length parallel with the lengths of the first and second semiconductor fins, the gate endcap isolation structure having a first substantially vertical sidewall laterally facing one of the sidewalls of the first semiconductor fin, and a second substantially vertical sidewall laterally facing one of the sidewalls of the second semiconductor fin (as pictured).
Although Webb shows wherein the bottoms of the fins (702B) have curved base portions in contact with the substrate, Webb fails to clearly teach wherein each sidewall of the first and second semiconductor fins taper outwardly from a top of the of the first semiconductor fin toward a bottom of the first or second semiconductor fin.
Kim `445 teaches (e.g. FIG. 2, 4A-4D) wherein each sidewall of the fin tapers outwardly from a top of the semiconductor fin (208) to a bottom of the semiconductor fin (¶ [0018],[0023]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Webb with tapered fins as exemplified by Kim `445 in order to desirably control and optimize the performance of the fins (Kim `445 ¶ [0019]-[0021],[0025],[0026]).
Webb fails to clearly teach wherein the gate endcap isolation structure is recessed into the trench isolation structure, wherein the gate endcap structure (708B) has an uppermost surface approximately co-planar with the top surface of the semiconductor fin (702B).
Lin teaches (e.g. FIG. 8) wherein an isolation structure (164) is formed before a gate (FIG. 9) and is recessed into a trench isolation structure (recessed into 112b as pictured, formed from layer 112, ¶ [0021],[0027]) and has an upper surface co-planar with the upper surface of the fins (104a, 104b, 104c, ¶ [0012], see Examiner-annotated figure with claim 1 above).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Webb in view of Kim `445 with the gate endcap isolation structure recessed into the trench isolation structure and approximately co-planar with the fins as taught by Lin in order to form equal sized isolation structures to the fins thereby increasing performance uniformity (Lin ¶ [0009],[0018],[0025],[0030],[0039]).

Regarding claim 11, Webb in view of Kim `445 and Lin yields the integrated circuit structure of claim 8, and applying the teachings of Kim `445 to Webb yields wherein the one of the outwardly tapering sidewalls of the first semiconductor fin tapers at an angle greater than 5 degrees from vertical (Kim e.g. FIG. 4A where angle theta is roughly arctan(5/25) which is about 11 degrees), the one of the outwardly tapering sidewalls of the second semiconductor fin tapers at an angle greater than 5 degrees from vertical (Kim e.g. FIG. 4A where angle theta is roughly arctan(5/25) which is about 11 degrees).
	Webb fails to clearly teach with sufficient specificity for anticipation wherein the first substantially vertical sidewall of the gate endcap isolation structure tapers inwardly at an angle in the range of zero degrees to less than 5 degrees from vertical, and the second substantially vertical sidewall of the gate endcap isolation structure tapers inwardly at an angle in the range of zero degrees to less than 5 degrees from vertical.
However, Webb shows the substantially vertical sidewalls of the gate endcap isolation structure (708C) to be vertical (i.e. angle of zero).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Webb in view of Kim `445 and Lin with substantially zero degree vertical sidewalls for the gate endcap isolation structure since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), wherein in the instant case the closer to substantially vertical sidewalls minimizes the lateral space required for the isolation structure thereby desirably maximizing device density making it a result effective variable, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), and MPEP 2144.05 Obviousness of Ranges II. OPTIMIZATION OF RANGES A. Optimization Within Prior Art Conditions or Through Routine Experimentation B. Only Result-Effective Variables Can Be Optimized.

Regarding claim 12, Webb discloses a computing device (e.g. FIG. 9), comprising:
a board (902, ¶ [0070]); and
a component (906, ¶ [0070]) coupled to the board, the component including an integrated circuit
structure (¶ [0074]), comprising:
a semiconductor fin (702B, ¶ [0050]) having sidewalls along a length of the semiconductor fin; 
a trench isolation structure (614, ¶ [0043]) laterally adjacent to a lower portion of the semiconductor fin; and
a gate endcap isolation structure (708B, ¶ [0050]) spaced apart from the semiconductor fin and having a length parallel with the length of the semiconductor fin, the gate endcap isolation structure having a substantially vertical sidewall laterally facing one of the sidewalls of the semiconductor fin.
	Although Webb shows wherein the bottoms of the fins (702B) have curved base portions in contact with the substrate, Webb fails to clearly teach each sidewall [of the semiconductor fin] tapering outwardly from a top of the semiconductor fin toward a bottom of the semiconductor fin.
Kim `445 teaches (e.g. FIG. 2, 4A-4D) wherein each sidewall of the fin tapers outwardly from a top of the semiconductor fin (208) to a bottom of the semiconductor fin (¶ [0018],[0023]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the computing device of Webb with tapered fins as exemplified by Kim `445 in order to desirably control and optimize the performance of the fins (Kim `445 ¶ [0019]-[0021],[0025],[0026]).
Webb fails to clearly teach wherein the gate endcap isolation structure is recessed into the trench isolation structure, wherein the gate endcap structure (708B) has an uppermost surface approximately co-planar with the top surface of the semiconductor fin (702B).
Lin teaches (e.g. FIG. 8) wherein an isolation structure (164) is formed before a gate (FIG. 9) and is recessed into a trench isolation structure (recessed into 112b as pictured, formed from layer 112, ¶ [0021],[0027]) and has an upper surface co-planar with the upper surface of the fins (104a, 104b, 104c, ¶ [0012], see Examiner-annotated figure with claim 1 above).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Webb in view of Kim `445 with the gate endcap isolation structure recessed into the trench isolation structure and approximately co-planar with the fins as taught by Lin in order to form equal sized isolation structures to the fins thereby increasing performance uniformity (Lin ¶ [0009],[0018],[0025],[0030],[0039]).

Regarding claim 13, Webb in view of Kim `445 and Lin yields the computing device of claim 12, and Webb further discloses a memory (¶ [0071],[0073]) coupled to the board.

Regarding claim 14, Webb in view of Kim and Lin yields the computing device of claim 12, and Webb further discloses a communication chip (906, ¶ [0072]) coupled to the board.

Regarding claim 15, Webb in view of Kim `445 and Lin yields the computing device of claim 12, and Webb further discloses camera (¶ [0071]) coupled to the board.

Regarding claim 16, Webb in view of Kim `445 and Lin yields the computing device of claim 12, and Webb further discloses a battery (¶ [0071]) coupled to the board.

Regarding claim 17, Webb in view of Kim `445 and Lin yields the computing device of claim 12, and Webb further discloses an antenna (¶ [0071]) coupled to the board.

Regarding claim 18, Webb in view of Kim `445 and Lin yields the computing device of claim 12, and Webb further discloses wherein the component is a packaged integrated circuit die (¶ [0073],[0074]).

Regarding claim 19, Webb in view of Kim `445 and Lin yields the computing device of claim 12, and Webb further discloses wherein the component is a processor (904, ¶ [0070],[0073]).

Regarding claim 20, Webb in view of Kim `445 and Lin yields the computing device of claim 12, and Webb further discloses wherein the computing device is selected from the group consisting of a mobile phone (¶ [0076]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent Application Publication Number 2020/0105581 A1 to Chang et al. teaches (Fig. 18B) wherein a gate endgap isolation structure (151) upper surface is approximately co-planar (as pictured) with the top of the semiconductor fin (150).
U.S. Patent Application Publication Number 2021/0119033 A1 to Chien et al. teaches (e.g. FIGURE 8) wherein a gate endcap isolation structure (210) upper surface is approximately co-planar (as pictured) with the top of the semiconductor fins (106A/106B/106C).
U.S. Patent Application Publication Number 2021/0343597 A1 to Ko et al. teaches (e.g. FIG. 7B) wherein a gate endcap isolation structure (25) upper surface is approximately co-planar (as pictured) with the top of semiconductor fins (24).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eric A. Ward/               Primary Examiner, Art Unit 2891